BERDON, J.,
dissenting. I agree with the majority that the trial court in this case, Judge Satter, did not view the site for the purpose of an ex parte investigation of the facts disputed at trial. I also agree that Judge Satter, however, should not have visited the site for any purpose. At the hearing on the motion for recusal, Judge Satter candidly admitted that he “shouldn’t have gone up there. . . .” Nevertheless, I am unable to conclude that his conduct, under the circumstances, reached a level that required recusal. Simply put, Judge Satter’s Sunday afternoon excursion, embarked upon for the purpose of showing to his wife the beautiful view from the top of the mountain, did not constitute conduct sufficient to lead “a reasonable [person] knowing all the circumstances to the conclusion that the judge’s impartiality might reasonably be questioned . . . .” (internal quotation marks omitted.) Papa v. New Haven Federation of Teachers, 186 Conn. 725, 745-46, 444 A.2d 196 (1982). Indeed, as the majority points out, any information he received from the visit was favorable to the plaintiff, Abington Limited Partnership.
Previously, this court has not lightly presumed that a reasonable person, knowing all of the surrounding circumstances, would reasonably question the impartiality of a judge in light of those circumstances. The Papa case is illustrative. Papa involved two separate, unrelated motions for recusal. In the first motion, the defendants, who were teachers engaged in an illegal strike, argued that the impartiality of the trial judge reasonably could be questioned as a result of the fact that the judge had made public comments critical of illegal teachers’ strikes at a conference a short time *834prior to the initiation of the case pending before him. Id., 740-42. This court, holding that recusal was not required because the comments did not raise a reasonable doubt as to “whether the judge had prejudged . . . [the] impending case”; id., 743; concluded that the defendants’ motion properly had been denied. Id., 746.
In reviewing the trial court’s denial of the second motion for recusal in Papa, this court determined that the motion should have been granted based upon the trial judge’s inclusion in the record of unsubstantiated findings supported only by the judge’s own personal knowledge. Id., 753. The motion for recusal was filed following the trial judge’s participation in an interview with a news reporter regarding the pending case. The newspaper article that followed the interview quoted the judge as having made numerous negative comments about the defendants in the case. Id., 748-49. This court determined that, although a judge need not necessarily be disqualified for making public comments about a pending case, recusal was required under the circumstances because of the judge’s conduct subsequent to the interview. Id., 747-48. Following the defendants’ filing of the motion for recusal, the judge included four pages of factual findings in the record regarding the interview and the statements that he made that were not substantiated by any evidence before the court. Id., 750-51. This court determined that the inclusion of such findings was obviously improper, and that in making the findings the judge had, in effect, made himself an unsworn witness to material facts not subject to cross-examination, and demonstrated a personal involvement with the case that would lead one reasonably to question his impartiality. Id., 751-53.
In my view, the facts of this case simply do not rise to a similar level as in Papa that would lead a reasonable person to conclude that Judge Satter’s impartiality should be questioned. First, it must be kept in mind *835that a full hearing to determine exactly what had occurred with respect to Judge Satter’s visit to the site was held and the facts gleaned from that hearing were undisputed. Judge Satter’s purpose for visiting the site, as indicated previously, was to show to his wife the views from the top of the mountain that he had seen on two previous occasions when he visited the site with the parties involved in this litigation. As a consequence of the visit with his wife, no additional information or evidence about the litigation was obtained that Judge Satter did not already have before him. Judge Satter did gain access to the home of James W. Tilney while on the mountain under the pretext that he was responding to a “For Sale” sign on the house, however, Tilney was not involved in the litigation. Furthermore, in the conversation that Judge Satter initiated with Tilney by commenting that he understood that there was litigation involving the road leading to the property and without identifying himself as the trial judge, Tilney responded in a manner favorable to the plaintiff. Unless one could conclude, therefore, that Judge Satter engaged Tilney in a conversation for the purpose of obtaining negative evidence about the plaintiffs cause of action, which even the plaintiff in this case does not contend, it is not reasonable to question the judge’s impartiality under these circumstances.
As a result of the majority’s decision, the nine parties involved in this case, represented by six law firms, will be required to relitigate the entire matter, incurring significant expenses for legal fees and other costs of litigation.
I also do not join in part II of the majority opinion— an advisory opinion on the law of easements. Cases involving property law involve fine distinctions that should not be decided in a factual vacuum.
Accordingly, I dissent.